Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 thru 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 20 of U.S. Patent No. 11,042,813. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations have been shown in the subject matter as follows:

With regards to claim 1. A method for performing a temporary Toffoli quantum logic gate on two control qubits and a target qubit, the method comprising: 
computing a logical-AND of the two control qubits and storing the computed logical- AND in a state of an ancilla qubit prepared in an A-state, comprising replacing the A-state of the ancilla qubit with the logical-AND of the two control qubits; 
applying a CNOT quantum logic gate between (i) the ancilla qubit storing the logical- AND of the two control qubits, and (ii) the target qubit, the ancilla qubit acting as a control qubit for the CNOT quantum logic gate; and 
uncomputing the logical-AND of the two control qubits, comprising recovering the A- state of the ancilla qubit by replacing the state of the ancilla qubit storing the computed logical-AND of the two control qubits with an A-state (as shown in U.S. Patent No. 11,042,813 claim 1).

With regards to claim 2. The method of claim 1, further comprising providing the ancilla qubit in the recovered A-state as a resource for one or more additional operations, wherein the one or more additional operations comprise performing a T gate (as shown in U.S. Patent No. 11,042,813 claim 2).

With regards to claim 3. The method of claim 2, wherein providing the ancilla qubit in the recovered A-state as the resource for one or more additional operations comprises providing the ancilla qubit in the recovered A-state to perform a subsequent temporary Toffoli quantum logic gate (as shown in U.S. Patent No. 11,042,813 claim 3).

With regards to claim 4. The method of claim 1, wherein computing the logical-AND of the two control qubits and uncomputing the logical-AND of the two control qubits comprises performing six T gates (as shown in U.S. Patent No. 11,042,813 claim 4).

With regards to claim 5. The method of claim 1, wherein computing the logical-AND of the two control qubits and storing the computed logical-AND in the state of the ancilla qubit comprises: applying a CNOT gate between the ancilla qubit in the IA> state and a first one of the two control qubits; applying the Hermitian conjugate of a T gate to the ancilla qubit; applying a CNOT gate between the ancilla qubit and a second one of the two control qubits; applying a T gate to the ancilla qubit; applying a CNOT gate between the ancilla qubit and the first one of the two control qubits; applying the Hermitian conjugate of a T gate to the ancilla qubit; and applying a Hadamard gate to the ancilla qubit to store the logical AND of the two control qubits in the state of the ancilla qubit (as shown in U.S. Patent No. 11,042,813 claim 5).

With regards to claim 6. The method of claim 5, further comprising applying a S gate to the ancilla qubit storing the logical-AND of the two control qubits (as shown in U.S. Patent No. 11,042,813 claim 6).

With regards to claim 7. The method of claim 1, wherein recovering the A-state of the ancilla qubit by replacing the state of the ancilla qubit storing the computed logical-AND of the two control qubits with the A-state comprises: applying a Hadamard gate to the ancilla qubit storing the logical-AND of the two control qubits; applying a T gate to the ancilla qubit; applying a CNOT gate between the ancilla qubit and a first one of the two control qubits; applying the Hermitian conjugate of a T gate to the ancilla qubit; applying a CNOT gate between the ancilla qubit and a second one of the two control qubits; applying a T gate to the ancilla qubit; and applying a CNOT gate between the ancilla qubit and the first one of the two control qubits to leave the ancilla qubit in the IA> state (as shown in U.S. Patent No. 11,042,813 claim 7).

With regards to claim 8. The method of claim 7, further comprising applying a S gate to the ancilla qubit (as shown in U.S. Patent No. 11,042,813 claim 8).

With regards to claim 9. A quantum computing device comprising: 
a register of qubits comprising two control qubits, a first target qubit, and an ancilla qubit prepared in an A-state; 
a plurality of control lines coupled to the register of qubits; 
a plurality of control circuits coupled to the plurality of control lines; and one or more computer-readable devices, including therein instructions that, when executed by one or more processors, cause the quantum computing device to perform operations that include: 
computing a logical-AND of the two control qubits and storing the computer logical-AND in a state of an ancilla qubit prepared in an A-state, comprising replacing the A- state of the ancilla qubit with the logical-AND of the two control qubits; 
applying a CNOT quantum logic gate between (i) the ancilla qubit storing the logical-AND of the two control qubits, and (ii) the target qubit, the ancilla qubit acting as a control qubit for the CNOT quantum logic gate: and 
uncomputing the logical-AND of the two control qubits, comprising recovering the A-state of the ancilla qubit by replacing the state of the ancilla qubit storing the computed logical-AND of the two control qubits with an A-state (as shown in U.S. Patent No. 11,042,813 claim 9).

With regards to claim 10. A method for performing a temporary logical AND operation on two control qubits, the method comprising: 
computing a logical-AND of the two control qubits and storing the computed logical-AND in a state of an ancilla qubit prepared in an A-state, comprising replacing the A- state of the ancilla qubit with the logical-AND of the two control qubits: and 
maintaining the ancilla qubit storing the logical-AND of the two controls until a first condition is satisfied (as shown in U.S. Patent No. 11,042,813 claim 10).

With regards to claim 11. The method of claim 10. wherein maintaining the ancilla qubit storing the logical- AND of the two controls until the first condition is satisfied comprises providing the ancilla qubit storing the logical-AND of the two control qubits as a resource for one or more additional operations (as shown in U.S. Patent No. 11,042,813 claim 11).

With regards to claim 12. The method of claim 11, wherein the one or more additional operations comprise operations that would otherwise be conditioned on the two control qubits (as shown in U.S. Patent No. 11,042,813 claim 12).

With regards to claim 13. The method of claim 11, further comprising erasing the ancilla qubit when the first condition is satisfied, comprising erasing the ancilla qubit when the one or more additional operations have been performed (as shown in U.S. Patent No. 11,042,813 claim 13).

With regards to claim 14. The method of claim 10, wherein erasing the ancilla qubit comprises transitioning the ancilla into a state that is independent of the state of the two control qubits and does not cause the two control qubits to decohere (as shown in U.S. Patent No. 11,042,813 claim 14).

With regards to claim 15. The method of claim 10, wherein erasing the ancilla qubit comprises applying a measure-and-correct process (as shown in U.S. Patent No. 11,042,813 claim 15).

With regards to claim 16. The method of claim 15, wherein the measure-and-correct process comprises: applying a Hadamard quantum logic gate to the ancilla qubit; measuring the ancilla qubit to generate a measurement result; and in response to determining that the generated measurement result indicates that the two control qubits are both ON, applying a CZ gate (as shown in U.S. Patent No. 11,042,813 claim 16).

With regards to claim 17. The method of claim 15, wherein the measure-and-correct process comprises Clifford operations (as shown in U.S. Patent No. 11,042,813 claim 17).

With regards to claim 18. The method of claim 10, further comprising correcting phase errors by applying an uncontrolled S gate to the ancilla qubit (as shown in U.S. Patent No. 11,042,813 claim 18).

With regards to claim 19. The method of claim 10, wherein computing the logical-AND of the two control qubits comprises applying three T gates, optionally approximately in parallel (as shown in U.S. Patent No. 11,042,813 claim 19).

With regards to claim 20. A quantum computing device comprising: 
a register of qubits comprising two control qubits, a target qubit, and an ancilla qubit prepared in an A- state; 
a plurality of control lines coupled to the register of qubits; 
a plurality of control circuits coupled to the plurality of control lines; and 
one or more computer-readable devices, including therein instructions that, when executed by one or more processors, cause the quantum computing device to perform operations that include: 
computing a logical-AND of the two control qubits and storing the computed logical- AND in a state of the ancilla qubit, comprising replacing the A-state of the ancilla qubit with the logical-AND of the two control qubits; and 
maintaining the ancilla qubit storing the logical-AND of the two controls until a first condition is satisfied (as shown in U.S. Patent No. 11,042,813 claim 20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844